INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT dated as of July 23, 2009 (this
"Agreement"), among TEREX CORPORATION, a Delaware corporation ("Terex"), the
Lenders named herein (the “Incremental Lenders”) and CREDIT SUISSE ("CS"), as
administrative agent (in such capacity, the "Administrative Agent").

A.

Reference is made to the Credit Agreement dated as of July 14, 2006 (as amended
by Amendment No. 1 thereto dated as of January 11, 2008 Amendment No. 2 thereto
dated as of February 24, 2009, and Amendment No. 3 thereto dated as of May 27,
2009, and as further amended or otherwise modified and in effect from time to
time, the "Credit Agreement"), among Terex, the subsidiaries of Terex party
thereto, the Lenders party thereto, the Administrative Agent and CS as
collateral agent (in such capacity, the "Collateral Agent").

B.

Pursuant to Section 2.27 of the Credit Agreement, Terex has requested that each
of the Incremental Lenders provide Terex with an Incremental Term Loan
Commitment.

C.

Each Incremental Lender is willing to provide Terex with an Incremental Term
Loan Commitment in the amount set forth on Annex I, on the terms and subject to
the conditions set forth herein and in the Credit Agreement.

D.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.

DEFINED TERMS

Capitalized terms used and not defined herein shall have the meanings assigned
to such terms in the Credit Agreement. The rules of construction set forth in
Section 1.02 of the Credit Agreement shall apply equally to this Agreement. This
Agreement shall be an "Incremental Assumption Agreement" for all purposes of the
Credit Agreement and the other Loan Documents.

 

2.

TERMS AND CONDITIONS

The Incremental Term Loan Commitment evidenced hereby shall be a commitment to
make Other Term Loans to Terex having the following terms and conditions:

 

--------------------------------------------------------------------------------

 

Incremental Term Loan Commitment Amount:

The Dollar Equivalent of the amounts set forth on Annex I, determined as of the
date of funding of the Incremental Term Loan Commitment by the Incremental
Lenders; provided, however, that to the extent such aggregate Dollar Equivalent
would exceed the then available Incremental Amount, each Dollar Equivalent
amount shall be reduced proportionately such that the aggregate Dollar
Equivalent shall be reduced to the then available Incremental Amount.

Incremental Term Loan Closing Date:

The full amount of the Incremental Term Loans to be made under this Agreement
shall be made on the first date on which each of the conditions set forth in
Section 3 is satisfied or such later date on which such conditions are satisfied
as may be agreed upon by the Incremental Lenders and Terex, in each case with
notice to the Administrative Agent (such date, the "Incremental Term Loan
Closing Date").

Use of Proceeds:

As permitted under the Credit Agreement, including but not limited to for
working capital and other general corporate purposes.

Incremental Term Loan Maturity Date:

The Term Loan Maturity Date.

Incremental Term Loan Repayment Dates and Amounts:

As set forth in Annex II hereto.

Applicable Percentage:

3.75% per annum, in the case of any Eurocurrency Incremental Term Loan.

2.75% per annum, in the case of any ABR Incremental Term Loan.

 

Type

No Borrowing Request delivered in connection with this Agreement shall be
effective unless such Borrowing Request specifies “Eurocurrency Borrowing” as
the “Type of Borrowing.” Notwithstanding any right of the Borrower under Section
2.10 of the Credit Agreement to convert any Eurocurrency Borrowing denominated
in dollars into an ABR Borrowing, no such right shall be applicable with respect
to any Borrowing under this Agreement and the Borrower shall not deliver any
notice to the Administrative Agent seeking to exercise any such right.

 

 

 

 

Page 2

 



 

--------------------------------------------------------------------------------

 

General:

The Incremental Term Loans described above shall be Eurocurrency Term Loans and
shall constitute "Incremental Term Loans" and “Other Term Loans” for all
purposes of the Credit Agreement and the other Loan Documents, and each of the
Incremental Lenders shall be a Lender with respect to such Incremental Term
Loans for all purposes of the Credit Agreement and the other Loan Documents.

Each Incremental Lender hereby acknowledges that the Credit Agreement has been
amended as of May 27, 2009, to, among other things, require Terex to make an
optional prepayment of a portion of the Term Loans outstanding as of May 27,
2009 (the “Required Prepayment”). Notwithstanding anything to the contrary set
forth herein or in the Credit Agreement, the Incremental Lender agrees that the
Required Prepayment shall not be applied to any of the Incremental Term Loans
hereunder.

 

 

3.

CONDITIONS PRECEDENT.

The obligation of the Incremental Lenders to make Incremental Term Loans
hereunder shall be subject to satisfaction of the following conditions
precedent:

(a)

On the Incremental Term Loan Closing Date, each of the conditions set forth in
paragraphs (b) and (c) of Section 4.01 of the Credit Agreement shall be
satisfied, and each of the Administrative Agent and the Incremental Lenders
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of Terex.

(b)

The Administrative Agent and the Incremental Lenders shall each have received a
duly completed Borrowing Request in accordance with the provisions of Section
2.03 of the Credit Agreement.

(c)

The Administrative Agent shall have received, on behalf of itself and the
Incremental Lenders, a favorable written opinion of Eric Cohen, General Counsel
of Terex, satisfactory to the Administrative Agent and the Incremental Lenders,
(i) dated the Incremental Term Loan Closing Date, (ii) addressed to the
Administrative Agent and the Incremental Lenders and (iii) covering such matters
relating to the Loan Documents as the Administrative Agent or the Incremental
Lenders shall reasonably request, and Terex hereby requests such counsel to
deliver such opinion.

(d)

The Administrative Agent and the Incremental Lenders shall each have received
(i) a copy of the certificate of incorporation, including all amendments
thereto, of Terex, certified as of a recent date by the Secretary of State of
the State of Delaware, and a certificate as to the good standing of Terex as of
a recent date from such Secretary of State; (ii) a certificate of the

 

 

Page 3

 



 

--------------------------------------------------------------------------------

Secretary or Assistant Secretary of Terex dated the Incremental Term Loan
Closing Date and certifying (A) that attached thereto is a true and complete
copy of the by-laws of Terex as in effect on the Incremental Term Loan Closing
Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors of Terex authorizing
the execution, delivery and performance of this Agreement and the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate of
incorporation of Terex has not been amended since the date of the last amendment
thereto shown on the certificate of good standing furnished pursuant to clause
(i) above, and (D) as to the incumbency and specimen signature of each officer
executing this Agreement on behalf of Terex; (iii) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to (ii) above; and (iv)
such other documents as the Incremental Lenders or the Administrative Agent may
reasonably request.

(e)

The Incremental Lenders shall have received evidence reasonably satisfactory to
them that (i) the bonds issued by Fantuzzi Finance S.A. and guaranteed by
Reggiane Cranes & Plants S.p.A. shall have been discharged in full and no
amounts payable in respect of such bonds remain outstanding and (ii) any
guarantees relating to such bonds shall have been irrevocably cancelled and no
amounts payable in respect of such guarantees remain outstanding.

 

4.

CERTAIN AGREEMENTS

(a)

For the avoidance of doubt and without limiting the application thereof, the
parties hereto hereby agree that (i) the provisions of Section 9.05 of the
Credit Agreement shall apply to the execution and delivery of, and the
performance of the parties' respective obligations under, this Agreement, the
making of the Incremental Term Loans and the use of the proceeds thereof and the
other transactions contemplated hereby and (ii) if there is any inconsistency
between the terms for Incremental Term Loans as set forth herein and the terms
described in the Credit Agreement for Incremental Term Loans (including minimum
increments applicable to a Commitment and use of proceeds of any Borrowing) then
the Credit Agreement shall be deemed amended to reflect the terms described
herein as contemplated by the penultimate sentence of Section 2.27(b) of the
Credit Agreement.

 

5.

APPLICABLE LAW

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

 

6.

NOTICES

All notices hereunder shall be given in accordance with the provisions of
Section 9.01 of the Credit Agreement. Any notice addressed to the Incremental
Term Lenders

 

 

Page 4

 



 

--------------------------------------------------------------------------------

shall be sent to the Incremental Lender at its address (or fax number) set forth
on Annex I.

 

7.

COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 9 hereof. Delivery of an executed signature page to this
Agreement by facsimile transmission or email shall be as effective as delivery
of a manually signed counterpart hereof.

 

8.

HEADINGS

The headings and cover page of this Agreement are for convenience of reference
only, are not part of this Agreement and are not to be taken into consideration
in interpreting this Agreement.

 

9.

EFFECTIVENESS

This Agreement shall become effective as of the date that the Administrative
Agent shall have received counterparts of this Agreement which, when taken
together, bear the signatures of Terex, the Incremental Lenders and the
Administrative Agent. This Agreement may not be amended, supplemented or
otherwise modified other than in a writing signed by each of the parties hereto.

 

 

Page 5

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

TEREX CORPORATION

 

By:

Name:

Title:

 

 

Unicredit Corporate Banking S.p.A.

 

 

 

By:

Name:

Title:

 

 

 

Intesa Sanpaolo S.p.A.

 

 

 

By:

Name:

Title:

 

 

Banca Monte dei Paschi di Siena S.p.A.

 

 

 

By:

Name:

Title:

 

GRUPPO BANCA CARIGE -

 

Banca Carige S.p.A.

 

 

 

By:

Name:

Title:

 

 

Page 6

 



 

--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

as Administrative Agent,

 

By:

Name:

Title:

 

 

By:

Name:

Title:

 

 

Page 7

 



 

--------------------------------------------------------------------------------

ANNEX I

Incremental Term Loan Commitment Amounts

 

 

Dollar Equivalent as of date drawn

 

 

Unicredit Corporate Banking S.p.A.

€19,309,097

Via Garibaldi 1, Verona

FAX: 0522 588243

 

 

Intesa Sanpaolo S.p.A.

€ 14,130,188

Piazza San Carlo 156, Torino

FAX 011-555.6600 and

011 – 555.9320 and 0521 – 234.453

 

 

Banca Monte dei Paschi di Siena S.p.A.

€ 12,141,199

Via Salimbeni 3, Siena

FAX 051.6585414

 

 

Banca Carige –

 

Banca Carige S.p.A.

€ 2,190,010

Via Cassa di Risparmio 15, Genova

FAX 0039-579.4224

 

 

 

Page 8

 



 

--------------------------------------------------------------------------------

ANNEX II

Incremental Term Loan Repayment Dates and Amounts

 

Terex shall pay to the Administrative Agent, for the account of the Lenders, on
the dates set forth below or, if any such date is not a Business Day, on the
next succeeding Business Day (each such date being a Repayment Date), a
principal amount of the Incremental Term Loan hereunder (as adjusted from time
to time pursuant to Sections 2.12(b) and 2.13(e) of the Credit Agreement) equal
to the percentage set forth below opposite such date of the aggregate principal
amount of the Incremental Term Loan made hereunder together, in each case, with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment:

Repayment Date

Percentage

September 30, 2009

.25%

December 31, 2009

.25%

March 31, 2010

.25%

June 30, 2010

.25%

September 30, 2010

.25%

December 31, 2010

.25%

March 31, 2011

.25%

June 30, 2011

.25%

September 30, 2011

.25%

December 31, 2011

.25%

March 31, 2012

.25%

June 30, 2012

.25%

September 30, 2012

.25%

December 31, 2012

.25%

March 31, 2013

.25%

Term Loan Maturity Date

96.25%

 

 



 



 

 

 